CLARK, Circuit Judge,
dissenting:
I respectfully dissent from the majority’s discussion of the plaintiff’s right to sue the state defendants. I object both to the analysis employed in determining whether section 1983 provides a cause of action for the violation of Title IV-D and also to the majority’s interpretation of Title IV-D. The state defendants have not established that Title IV-D precludes reliance on section 1983 by private plaintiffs to ensure that the state is in compliance with the statute.
Section 1983 expressly gives individuals the right to sue a state for its noncompliance with a federal statute. Maine v. Thiboutot, 448 U.S. 1, 8, 100 S.Ct. 2502, 2506, 65 L.Ed.2d 555 (1980). Although the Supreme Court has found two exceptions to this general rule, it recently held that the burden of proving that private enforcement is precluded rests with the state.
Under these cases, if there is a state deprivation of a “right” secured by a federal statute, § 1983 provides a remedial cause of action unless the state actor demonstrates by express provision or other specific evidence from the statute itself that Congress intended to foreclose such private enforcement.
Wright v. City of Roanoke Redevelopment Authority, 479 U.S. 418, 423, 107 S.Ct. 766, 771, 93 L.Ed.2d 781 (1987) (emphasis added). The burden is placed on the state actor because courts should not “lightly conclude that Congress intended to preclude reliance section 1983 as a remedy.” Id. (quoting Smith v. Robinson, 468 U.S. 992, 1012, 104 S.Ct. 3457, 3469, 82 L.Ed.2d 746 (1984)).
Instead of placing the burden of proof on the defendant in this case, the majority relies at least partially on case law concerning whether a private cause of action can be implied under a federal statute. In Cort v. Ash, 422 U.S. 66, 78, 95 S.Ct.2080, 2088, 45 L.Ed.2d 26 (1975), the Supreme Court announced a strict four part test to determine whether Congress intended a private cause of action. Under the Cort test, however, the plaintiff must affirmatively prove that Congress intended to allow a private cause of action.
The majority’s confusion of the two different lines of case law is extremely significant in this case. The factors considered under each test are similar. But, the fact that the burden of proof is on a the state in a section 1983 suit and on a plaintiff in an implied cause of action suit is of fundamental importance. Therefore to the extent that the majority’s reliance on the implied right of action cases reflects a misunderstanding of the burden of proof on this issue, the foundation of the majority’s analysis evaporates.
Furthermore, I dissent because the majority has misinterpreted Title IV-D and misread its legislative history. While no one can deny that the statute helps recover some of the money spent on AFDC, there is nothing in the statute or its legislative history which supports a finding that fiscal conservation was the goal of the statute. Rather, Congress made clear that it was concerned about the rising number of children who were abandoned by their fathers. The statute’s clear intent to benefit the *1569children and their families creates enforceable rights under section 1983.
I. Statutory Framework
A. Aid to Families with Dependent Children (AFDC)
AFDC (Title IV-A of the Social Security Act), is a federal-state cooperative effort administered by the states. The AFDC program, created by the Social Security Act of 1935, provides monetary payments from the state to financially needy families which include children deprived of parental support due to death, disability, or desertion. 42 U.S.C. § 601. States are not required to participate in the AFDC program, but if they choose to do so, they must operate a program which meets the statutory requirements in 42 U.S.C. § 602, as well as the provisions of detailed federal regulations promulgated by the Secretary. See 45 C.F.R. §§ 201, et seq. An explicit condition for the receipt of any federal AFDC money is that participating states have in effect a plan for child support collection which meets the standards set forth in Title IV-D of the Social Security Act, 42 U.S.C. §§ 651, et seq. The state must operate a child support recovery program in substantial compliance with that plan. 42 U.S.C. § 602(a)(27).
B. Title IV-D
The federal government has made efforts since 1950 to require that absent parents support their children. The Social Security Act Amendment of 1950, Ch. 809, § 321(b), 64 Stat. 549 (codified as amended at 42 U.S.C. § 602(a)(1)), required welfare workers to inform law enforcement officials of cases in which AFDC was needed due to abandonment by a parent. In 1967, Congress began requiring that states set up formal child support recovery programs, with the federal government providing half the funding. Social Security Act Amendment of 1967, Pub.L. No. 90-248 § 211, 81 Stat. 896 (codified as amended at 42 U.S.C. § 602(a)(17)). However, despite the federal funding, state programs for child support recovery were near-complete failures and federal oversight was almost non-existent.
Therefore, in 1974, Congress enacted the Social Security Amendments of 1974 (the 1974 amendments), Pub.L. No. 93-647, 88 Stat. 2351, (codified as amended at 42 U.S. C.§§ 652 et seq.). Designed “to assure an effective program of child support,” the 1974 amendments were a radical revision of the previous law. S.Rep. No. 93-1356, 93rd Cong., 1st Sess., reprinted in 1974 U.S. Code Cong. & Admin.News 8133, 8148-8149. The 1974 amendment increased the federal matching funds from 50% to 75% as an incentive for the states to develop the appropriate programs (one of which was a Title IV-D agency). Similarly, incentive payments were available to any local governmental units which improved their enforcement of support orders. Noting that “the enforcement of child support obligations is not an area of jurisprudence about which this country can be proud,” id., reprinted in 1974 U.S.Code Cong. & Admin.News at 8146, the primary focus and intended beneficiary of the Act was the child and the family unit.
Before the 1974 amendments, any child support paid to the AFDC family was counted dollar-for-dollar in reducing the amount of the AFDC grant. The 1974 amendments provided that the state require individuals to assign to the state their right to receive child support payments as a condition of receiving the AFDC grant. Pub.L. No. 93-647, § 101(e)(5), 88 Stat. 2351 (codified at 42 U.S.C. § 602(a)(26)(A)). Thus the families were assured of receiving a set amount of money each month regardless of the persona] vicissitudes of the absent parent.
After minor intervening amendments, a second sweeping set of changes in the child support enforcement requirements of the Social Security Act was instituted with the Child Support Enforcement Amendments of 1984, Pub.L. 98-378 (the 1984 amendments), 98 Stat. 1305 (codified at 42 U.S.C. §§ 651, et seq.). In strengthening the Title IV-D requirements, Congress again focused on the needs and rights of families and children and the benefits to them of a strong, efficient, and effective child support recovery program. The 1984 amend*1570ments required the states to pass laws allowing for mandatory wage withholding and continuing garnishments, voluntary wage assignments, and the use of liens, 42 U.S.C. §§ 654(20), 666. In addition, more federal cooperation was extended through federal tax withholding availability, 42 U.S. C. § 664, and extending access to the federal Parent Locator Services, 42 U.S.C. § 663.
These amendments were intended to ensure that “all children in the United States who are in need of assistance in securing financial support from their parents will receive assistance regardless of their circumstances.” S.Rep. No. 98-387, 98th Cong., 2d Sess., at 1, reprinted in 1984 U.S.Code Cong. & Admin.News, 2397, 2397 (emphasis added). Congress mandated that Title IV-D child support recovery and paternity establishment services be provided to both AFDC and non-AFDC recipients. 42 U.S.C. §§ 651, 654(6).
Within days of the passage of the 1984 amendments, Congress also passed the Deficit Reduction Act of 1984 (DEFRA), Pub.L. No. 98-369 § 2640, 98 Stat. 1145. One of the provisions in DEFRA, section 2640, provided that, when a non-custodial or absent parent of children receiving AFDC makes support payments to the state, the first fifty dollars collected would be paid to the family without affecting its eligibility for assistance or decreasing the amount of assistance it received. 42 U.S.C. §§ 657(b)(1), 602(a)(8)(A)(vi).
The law prior to 1988 required states, on penalty of the withholding of AFDC funds, to have in effect and operate a child support enforcement program which meets the requirements of Title IV-D of the Social Security Act. 42 U.S.C. § 602(a)(27); see 45 C.F.R. §§ 302.12, 303.20. The state must undertake the establishment of paternity and the establishment and enforcement of support obligations for all AFDC children unless it is against the best interests of the child to do so. 42 U.S.C. § 654(4); 45 C.F.R. §§ 303.4(b), 303.5, 303.6. The state must provide Parent Locator Services, 42 U.S.C. § 654(8), and must comply with all other requirements and standards of the Secretary. 42 U.S.C. § 654(13). These services must be available for nonrecipients of AFDC as well. 42 U.S.C. §§ 651, 654(6); 45 C.F.R. 302.33(a). In addition, the state is under an obligation to publicize the availability of such services. 45 C.F.R. § 302.30.
In 1988 Congress increased the obligations of the states. Pub.L. No. 100-485, 102 Stat. 2346 (1988). Of particular significance is that Congress directed the Secretary to promulgate regulations establishing the time frame within which states must respond to requests to enforce child support orders or establish paternity. Pub.L. No. 100-485, § 121, 102 Stat. 2351. This was to insure action on the part of the states — the particular action being sought by plaintiffs in this case.
II. The Section 1983 Claim
The plaintiffs brought this suit against the state defendants under 42 U.S.C. § 1983 alleging that Georgia has not complied with the requirements of Title IV-D. It is clear that section 1983 encompasses claims based on purely statutory violations of federal law. Maine v. Thiboutot, 448 U.S. at 8, 100 S.Ct. at 2504-05 (1980). There are, however,
“two exceptions to the application of § 1983 to statutory violations.” First, if Congress has foreclosed private enforcement of the statute in question in the enactment of the statute itself, then § 1983 is unavailable to enforce federal rights under the statute_ For example, “[w]hen the remedial devices provided in a particular Act are sufficiently comprehensive, they may suffice to demonstrate congressional intent to preclude the remedy of suits under § 1983.” ... Second, if Congress has not created enforceable rights in the relevant statutory provision, there is no cause of action available under § 1983.
Silver v. Baggiano, 804 F.2d 1211, 1216 (11th Cir.1986) (quoting Middlesex County Sewerage Authority v. National Sea Clammers Ass’n, 453 U.S. 1, 20-21, 101 S.Ct. 2615, 2626-27, 69 L.Ed.2d 435 (1981)).
*1571A. Does Title IV-D Create Enforceable Rights?
In Pennhurst State School & Hospital v. Halderman, 451 U.S. 1, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981), the Supreme Court held that section 6010 of the Developmentally Disabled Assistance and Bill of Rights Act of 1975, 42 U.S.C. § 6000 et seq., did not create substantive rights in favor of the disabled. Section 6010, which was called the “bill of rights” provision of the Act, provided that Congress made certain “findings”: (1) that persons with developmental disabilities have a right to appropriate treatment, services, and rehabilitation; (2) that the treatment for a person with developmental disabilities should be designed to maximize the developmental potential of the individual and should be provided in the least restrictive setting; and (3) that the federal government and the states both have an obligation to assure that public funds are not provided to any institution which does not provide treatment appropriate to the needs of the person or does not meet federal standards.
The Court found that Congress did not intend to create a substantive right to appropriate treatment in the least restrictive environment. 451 U.S. at 32, 101 S.Ct. at 1547. The Court considered both the language of the statute and the legislative history and concluded that the Act was meant to “assist” the states in improving the care and treatment of the mentally disabled. Id. at 18, 101 S.Ct. at 1540. In determining Congressional intent, the Court concluded that section 6010 was merely a “general statement of ‘findings’ ” and therefore “too thin a reed” to support the notion that it created substantive rights. Id., 101 S.Ct. at 1541. The Court also reasoned that section 6010 did not impose any conditions on states for receipt of federal funds and that federal regulations explicitly provided that federal funds could not be withheld for failure to comply with section 6010. Finally, the Court noted that the relatively small amount of federal money given to states confirmed that Congress had a limited purpose in enacting section 6010. Id. at 24, 101 S.Ct. at 1543.
In determining whether a statute creates enforceable rights, therefore, the key to the inquiry is the intent of the legislature. The question focuses on whether Congress intended to mandate state compliance with specific conditions or whether it merely intended to encourage state behavior. This intent is discerned from the plain language of the statute, for Congress must explicitly set out the conditions placed on federal aid. The use of mandatory rather than preca-tory language is an important factor. Pennhurst, 451 U.S. at 20, 101 S.Ct. at 1541; see Gonzalez v. Pingree, 821 F.2d 1526, 1528 (11th Cir.1987) (mandatory language in Food Stamp Act creates rights enforceable under § 1983). Additionally, the clarity with which the conditions are set out may be an important consideration for the enforceability of conditions relies on the knowing and voluntary assumption of the conditions by the state. Pennhurst, 451 U.S. at 17-18, 101 S.Ct. at 1539-40; Edwards v. District of Columbia, 821 F.2d 651, 656 (D.C.Cir.1987).1 Furthermore, a *1572review of the legislative history of the statute and other traditional aids of statutory interpretation helps determine the legislative intent. Pennhurst, 451 U.S. at 23-28, 101 S.Ct. at 1543-45.
Unlike section 6010, the provision at issue in Pennhurst, Title IV-D is cast in mandatory terms. As a condition of receiving matching AFDC funds, states “must” have and operate a Title IV-D plan. 42 U.S.C. § 602(a)(27). Moreover, Title IV-D requires that state child support plans “must provide” that the state “will undertake” to “establish the paternity” of a child born out of wedlock and “secure support for such child from his parent” unless it is against the best interests of the child to do so. 42 U.S.C. § 654(4)-(5). In addition, Title IV-D requires states to notify families “at least annually” of the amount of child support collected in their behalf, 42 U.S.C. § 654(5), and give to families the first fifty dollars in child support collected each month, 42 U.S.C. §§ 602(a)(8)(A)(vi), 657(b)(1). The section also expressly conditions the receipt of federal funds on the state submitting a IV-D plan. 42 U.S.C. § 602(a)(27). Additionally, a subsequent failure to substantially comply with Title IV-D results in the mandatory withholding of a percentage of matching AFDC funds unless the state submits corrective action for achieving compliance. 42 U.S.C. § 603(h).
The mandatory nature of the conditions therefore set this statute apart from the one considered in Pennhurst. Title IV-D is further distinguishable from 42 U.S.C. § 6010 interpreted in Pennhurst because it does not merely express a general preference for more vigorous enforcement of support orders; rather it requires states to adopt specific procedures for enforcement. In addition to requiring the state to create a system to locate delinquent parents, the states must allow for judicial determination of paternity until child reaches eighteen. 42 U.S.C. § 666(a)(4,;. The states must also adopt laws providing for expedited procedures for obtaining and enforcing support orders. 42 U.S.C. § 665(a)(2). Additionally, and perhaps most significantly, the states are required to pass laws creating specific remedial devices to ensure more effective enforcement of the child support awards. States are required to establish a system of wage withholding, reduction in tax returns of a delinquent parent, the use of liens against real and personal property, the posting of security or a bond, and procedures for reporting significant arrearag-es to credit reporting agencies. 42 U.S.C. § 666(a)(l)-(7). 45 C.F.R. § 302.70.2 Although the use of the remedial devices other than wage withholding are somewhat discretionary to the State, the wage withholding provisions and the establishment of an expedited system of obtaining and enforcing the support obligations are mandatory. Indeed, section 666(b) explicitly sets out the criteria a wage withholding plan must contain. The specificity of these requirements belies any comparison with the generalized “findings” in section 6010 in Pennhurst.3 To paraphrase Pennhurst, *1573“it strains credulity to argue that participating states” did not know of their obligations under those sections.
The state attempts to contradict the language in Title IV-D by arguing that the legislative history indicates that in enacting Title IV-D Congress was primarily concerned with collecting child support in order to reduce the welfare rolls. Nothing could be further from the truth. In 1974 the Senate Finance Committee stated that “[t]he immediate result [of Title IV-D] will be a lower welfare cost to the taxpayer but, more importantly, as an effective support collection system is established fathers will be deterred from deserting their families to welfare and children will be spared the effects of family breakup." S.Rep. No. 93-1356, reprinted in 1974 U.S.Code Cong. & Admin.News at 8146 (emphasis added).
Because Title IV-D child support services are available to both AFDC and non-AFDC families, Congress' purpose was not simply to save money on welfare. Title IV-D is unambiguously phrased in terms of benefit to children and families. Title IV-D was passed
[f]or the purpose of enforcing the support obligations owed by absent parents to their children and the spouse (or former spouse) with whom such children are living, locating absent parents, establishing paternity, obtaining child and spousal support, and assuring that assistance in obtaining support will be available under this part to all children (whether or not eligible for aid under part A) for whom such assistance is requested[.]
42 U.S.C. § 651 (emphasis added). The legislative history echoes this purpose. In recommending the passage of Title IV-D, the Senate Finance Committee stated that “all children have the right to receive support from their fathers” and that Title IV-D was “designed to help children attain this right, including the right to have their fathers identified so that support can be obtained.” S.Rep. No. 93-1356, reprinted in 1974 U.S.Code Cong. & Admin.News at 8146 (emphasis added).
Moreover, nothing cited by the majority contradicts this expression of Congressional intent. The majority finds the motivation of the Congress to be fiscal conservation based on two general discussions of the monetary benefit of the programs and two subtitles to portions of the Senate report. The majority does not evaluate the Senate report as a whole. The report did note that welfare costs had risen, but the report nowhere stated that the bill was intended to reduce welfare costs.4 To the contrary, the 1974 amendments increased the federal share of Social Security funding from 50% to 75%. Indeed, the clear intent was to provide more services to the public, since the report made clear that the increase in funding was to go to new services and was not to replace the state funds for existing services. S.Rep. No. 93-1356, re*1574printed in 1974 U.S.Code Cong. & Admin. News at 8134.5
Additionally, nothing in the 1984 amendments reveals an intent merely to recover the cost of AFDC.6 The amendments were passed because the states had not complied with existing law. The Senate therefore made the requirements more specific for the states and increased federal monitoring. The increased specificity of the conditions on the receipt of federal funds supports a finding that the statute creates enforceable rights.7 The increased monitoring by the federal government is not relevant to the question of whether the statute creates rights, but rather to the second exception under Maine v. Thiboutot. Federal supervision is relevant to the question of whether, despite the creation of rights, the statute shows an intent to preclude private enforcement through section 1983. That issue is discussed infra.
The defendants also argue that the statute creates no enforceable rights because it only requires the state to operate an effective system for recovering child support obligations and establishing paternity. The defendants claim that the statute does not create a right to actually receive support or a determination of paternity. But that is not what the plaintiffs are claiming. This case is not about whether Mr. Brown pays Mrs. Brown the child support he owes, but rather whether the State of Georgia has complied with the requirements of Title IV-D and established a system of identifying absent parents and enforcing their support obligations. The State of Georgia agreed to establish such procedures when it took the federal AFDC money. The statute in mandatory language created an obligation on the part of the state to establish a certain procedure as already discussed.
The defendants may also be arguing that the plaintiffs should not be able to sue to force compliance with Title IV-D because the noncompliance does not affect them. The argument is that since the plaintiffs have assigned their right to support to the state, the failure to set up a recovery system under Title IV-D only hurts the state. This argument ignores several vital aspects of the statute. First, a family does receive the first fifty dollars in support collected. Second, non-AFDC recipients who wish to make use of a Title IV-D program certainly are affected by Georgia’s failure to comply with the statute. Finally, the failure to create a system of establishing paternity clearly impacts on the AFDC and non-AFDC recipients. The state argues that the establishment of paternity only serves to help the state get reimbursed for AFDC payments. This argument ignores the benefits to the child of a paternity determination. These benefits include the possibility of establishing an interpersonal or economic relationship with the father, increased access to family medical histories and the possibility of establishing inheritance rights or eligibility for Social Security benefits.
The plain language of the statute clearly conditions state receipt of federal funds on *1575the establishment of specific state programs. The mandatory language of the statute as well as the specificity of the conditions clearly distinguish this case from Pennhurst. I would hold that Title IV-D does create rights which are cognizable under section 1983. Therefore, I must proceed to consideration of whether the statute itself forecloses section 1983 as a remedy.
B. Has Congress Foreclosed Private Enforcement of Title IV-D?
On two occasions the Supreme Court has found that Congress intended to foreclose section 1983 actions for statutory violations. In Middlesex County Sewerage Auth. v. National Sea Clammers, 453 U.S. 1, 101 S.Ct. 2615, 69 L.Ed.2d 435 (1981), the plaintiffs filed a section 1983 action alleging violations of the Federal Water Pollution Control Act (FWPCA). The Supreme Court held that the existence of statutory remedies in the FWPCA indicated that Congress did not intend to preserve section 1983 actions for violations of the FWPCA. The remedies under the FWPCA included two citizen-suit provisions, the ability of the EPA administrator to issue compliance orders and commence suits under the FWPCA, and the ability of interested persons to seek judicial review of particular actions by the EPA administrator. Id. at 13-15, 20-21, 101 S.Ct. at 2622-23, 2626-27.
In Smith v. Robinson, 468 U.S. 992, 104 S.Ct. 3457, 82 L.Ed.2d 746 (1984), the plaintiffs brought a section 1983 action alleging violations of the Education of the Handicapped Act (EHA). The Supreme Court held that the EHA’s elaborate procedural mechanisms indicated that Congress had foreclosed the section 1983 action. In addition to the Secretary’s ability to withhold funds from state education agencies, the statute guaranteed written notice to parents of any decisions by the local education authorities, state administrative review of decisions by the local education authorities, and judicial review of the administrative proceedings. Id. at 1011, 104 S.Ct. at 3467-68. In addition, the statute envisioned the cooperation of parents and local education authorities in formulating individualized education programs for handicapped children and required local education authorities to review and, if necessary, revise each child’s education program at least once a year. The Court also noted that there was no indication in the legislative history that Congress intended to allow circumvention of the EHA’s administrative procedures. Id. at 1012-13, 104 S.Ct. at 3469.
Last year, in Wright v. City of Roanoke, 479 U.S. 418, 107 S.Ct. 766, 93 L.Ed.2d 781 (1987), the Supreme Court held that Congress had not foreclosed section 1983 actions for violations of the Housing Act. The plaintiffs in Wright, who were low-income tenants, brought a section 1983 suit claiming that a public housing authority (PHA) had overbilled them for utilities in violation of the Brooke Amendment to the Housing Act. The Court found that there was no express indication that HUD enforcement was exclusive, but there were indications that private actions were anticipated. First, although the Housing Act provided for grievance procedures within the PHAs and administrative appeals, there was no procedure by which tenants could complain to the Department of Housing and Urban Development (HUD) about the PHAs, and HUD itself had not reviewed the PHA grievance procedures. Id., 107 S.Ct. at 772. Second, the Housing Act did not establish private judicial remedies such as existed in Sea Clammers and Smith. Id. at 773. Third, although the tenants were able to sue in state court, that remedy did not prevent resort to § 1983. Id. at 773-74. Fourth, HUD’s authority to audit the PHAs, enforce annual contribution contracts, and cut off federal funds was a generalized power which was “insufficient to indicate a congressional intention to foreclose section 1983 remedies.” The audits took place every eight years, and there were no other mechanisms to enable HUD to effectively oversee the performance of the country’s 3,000 PHAs. Id. at 773.
In Gonzalez v. Pingree, 821 F.2d 1526 (11th Cir.1987), this court addressed whether Congress had foreclosed section 1983 actions for violations of the Food Stamp *1576Act. Like the Housing Act in Wright, the Food Stamp Act did not provide for private judicial enforcement. Id. at 1529. The Gonzalez court, relying on Wright, held that a section 1983 action could be brought despite the availability of state administrative procedures, the power of the Secretary of Agriculture to enforce state compliance with the Food Stamp Act by withholding funds or seeking injunctive relief, and the possibility that recipients could invoke the enforcement powers of the administering federal agency. Id. at 1529-30. The Gonzalez court also noted that the legislative history of the Food Stamp Act evidenced a congressional purpose to leave the avenues of private judicial enforcement open. Id. at 1530.
Title IV-D is devoid of any indication that Congress intended to foreclose a section 1983 action. Unlike the federal acts at issue in Sea Clammers and Smith, but like the federal acts in Wright and Gonzalez, Title IV-D does not provide for private judicial or administrative remedies such as citizen suits or judicial review of administrative procedures. The only enforcement action contemplated by Title IV-D is the federal government’s audit and withholding of funds if the state is not “complying substantially” with federal law. Although this statute does require more frequent audits than the Housing Act at issue in Wright (once every year instead of once every eight years), this difference is not determinative of the issue of private enforcement. The Secretary’s withholding of funds is the only avenue available in the statute to remedy the violations. Federal oversight is not sufficient in and of itself to preclude private enforcement, for every federal statutory scheme which involves federal grants to the states necessarily involves federal supervision. See Rosado v. Wyman, 397 U.S. 397, 420, 90 S.Ct. 1207, 1222, 25 L.Ed.2d 442 (1970) (AFDC case) (“We have considered and rejected the argument that a federal court is without power to review state welfare provisions or prohibit the use of federal funds by the States in view of the fact that Congress has lodged in the Department of HEW the power to cut off federal funds for noncompliance with statutory requirements.”). Indeed section 1983 has long been used as a vehicle to bring claims of violations of the Social Security Act and AFDC in particular. See Maine v. Thiboutot, 448 U.S. at 4, 100 S.Ct. at 2505 (listing cases); see also Lynch v. Dukakis, 719 F.2d 504, 510-11 (1st Cir.1983) (Title IV-E); Bennett v. White, 671 F.Supp. 343, 345-48 (E.D.Pa.1987) (Title IV-D); Wilcox v. Petit, 649 F.Supp. 685, 687-88 (D.Me.1986) (Title IVD); Carter v. Morrow, 562 F.Supp. 311 (W.D.N.C.1983) (Title IV-D).
Finally, nothing in Title IV-D’s legislative history can be construed as congressional reluctance to allow section 1983 actions. In 1977 former AFDC recipients in Georgia brought an action against state and federal authorities challenging the collection and distribution of child support payments following the termination of AFDC benefits. See Seagraves v. Harris, 629 F.2d 385 (5th Cir.1980).8 Soon thereafter, Senator Nunn proposed an amendment to Title IV-D which supported the challenged, practices. He referred specifically to the Georgia lawsuit without questioning its propriety. See 123 Cong. Rec. S33865 (Oct. 17, 1977). Senator Nunn’s *1577amendment was enacted into law verbatim. Pub.L. 95-171, § 11, 91 Stat. 1357 (1977). This action cannot be consistent with an intent to foreclose section 1983 actions for violations of Title IV-D.
III. Conclusion
There can be no doubt that section 1983 can be used to challenge .violations of Title IV-D. The state has failed to carry its burden of demonstrating that Congress intended to foreclose section 1983 actions, and it is clear that families with absent fathers are the intended beneficiaries of Title IV-D and have enforceable rights to effective paternity determinations and child support enforcement procedures.

. In fact, the use of mandatory language alone may be sufficient to find the creation of enforceable federal rights. This court in Gonzalez v. Pingree, 821 F.2d at 1528, relied solely on the existence of mandatory language in 7 U.S.C. § 2020 to hold that individuals have an enforceable right to food stamps. At least one judge on the D.C. Circuit, however, has read Pennhurst more broadly. Edwards v. District of Columbia, 821 F.2d at 659 (opinion of Wald, J.). Judge Wald reads Pennhurst to require a statute to unambiguously create duties in language which "narrowly cabins the discretion of officials, and by the same terms, secures rights to a specific class of people.” Id. at 656. This expansive reading of Pennhurst may be precluded by the Supreme Court’s interpretation of Pennhurst in School Board of Nassau County v. Arline, 480 U.S. 273, 286 n. 15, 107 S.Ct. 1123, 1130 n. 15, 94 L.Ed.2d 307 (1987), and Wright v. City of Roanoke Redevelopment and Housing Authority, 479 U.S. 418, 107 S.Ct. 766, 93 L.Ed.2d 781 (1987); see Edwards, 821 F.2d at 668 (Wills, J. dissenting). In Arline, the Court made clear that Penn-hurst turned on the fact that the language of the statute was precatory not mandatory. 480 U.S. at 286 n. 15, 107 S.Ct. at 1130 n. 15. Similarly, in Wright, the Court summarily dismissed the argument that the mandatory language concerning rent ceilings in the Fair Housing Act did not create enforceable rights. 479 U.S. at 432-35, 107 S.Ct. at 775-76.
The majority’s reliance on Judge Wald’s opinion in Edwards, therefore, is troubling. Besides *1572the flawed reasoning on the burden of proof pointed out before, supra, p. 1568, Edwards represents a reading of Pennhurst that has not been adopted by the Supreme Court or this court. Nevertheless, even under the majority’s reading of Pennhurst, I believe the statute creates enforceable rights since the statute clearly imposes obligations on the states for the benefit of families with absent parents.


. The regulations are even more specific. The state must maintain an effective system to identify delinquencies in support payments within thirty days and must enforce those delinquencies through a contempt order, garnishment proceedings, proceedings against real property or the other remedial devices listed in the statute. 45 C.F.R. § 303.5.


. Section 6010, at issue in Pennhurst, was interpreted to be merely a recommendation by Congress as to the appropriate treatment of mentally retarded individuals. The Supreme Court based its finding that the section did not create enforceable rights on a comparison of section 6010 to other sections (sections 6011, 6033) which did expressly condition receipt of funds on compliance with those sections of the statute. 451 U.S. at 26, 101 S.Ct. at 1544.
A similar comparison can be done in this case. On the one hand, the sections of the statute at issue (sections 654, 666) expressly condition receipt of federal money on compliance with specific conditions. There are, however, two sections of the Act which more closely resemble section 6010 in Pennhurst and may not create enforceable rights. First, the 1984 *1573amendments contained a section entitled "Sense of Congress” in which Congress made "findings” that the states should focus on the important issues of child support, custody and visitation because of the importance of these issues to the health of "our nation’s children.” H.Conf.Rep. No. 98-925, 98th Cong.2d Sess. at 59, reprinted in 1984 U.S.Code Cong. & Admin.News at 2477. That section closely resembles section 6010 in Pennhurst because it merely encourages the states to reconsider their approach to the issue of family law. Section 667 of the amended act also resembles section 6010 in Pennhurst. Section 667 requires that states establish uniform guidelines with respect to determinations of child support. Although the language of the section mandates the creation of guidelines as a condition for receipt of federal funds, under the majority’s reading of Pennhurst the fact that no specific guidelines were mentioned would require a holding that section 667 does not create enforceable rights. But see supra n. 1. Comparing the precatory language of the sense of Congress section and the lack of specific direction in section 667 to the clear language of sections 654 and 666, it is clear that the latter sections create enforceable rights.


. Indeed the section which describes the rise in welfare costs merely sets out the background for the bill. The Senate Report explained that in light of the rise in federal spending on welfare, the regulations promulgated by HEW were inadequate. The purpose of the bill overall (since the bill applied to the entire Social Security Act), therefore, might be said to be a clarification or refinement of the requirements for the programs. S.Rep. No. 93-1356, reprinted in 1974 U.S.Code Cong. & Admin.News at 8135-36.


. This case is further distinguished from Penn-hurst in that the Court in Pennhurst relied on the fact that the small amount of money appropriated by Congress contradicted the argument that the statute intended to order massive expenditures on the part of the state. In this case, Congress actually raised the already substantial federal funding in order to assure that the states would comply with Title IV-D.


. I do not deny that the fact that support enforcement reimburses the state and federal government for AFDC expenditures is an advantage to this Act. However, as the House Committee on Ways and Means stated in recommending adoption of the Child Support Enforcement Amendments of 1984, the success of Title IV-D could not be measured in "terms of AFDC savings due to collections on behalf of recipients” because the "objectives behind the program are greater than merely recouping federal and state AFDC expenditures." H.R.Rep. No. 98-527, 98th Cong., 1st Sess., at 2930.


.After this case was briefed, Congress passed a law revamping the existing welfare laws. Of significance to this case is that Congress required the states to adopt child support guidelines which will presumptively determine the amount of an award. Pub.L. No. 100-485, § 103, 102 Stat. 2346 (1988). In addition, wage withholding must be automatic in most new support awards. Pub.L. No. 100-485, § 101, 102 Stat. 2343. These new requirements support a finding that Title IV-D creates enforceable rights.


. The question of whether section 1983 could serve as a basis for a claim of a violation of Title IV-D was not addressed by the court in Seagraves. Although there was an issue of whether there was a jurisdictional base for the claim in Seagraves, that issue was solved by allowing the plaintiffs to amend their complaint to add a constitutional claim. Before the amendment, the plaintiffs sought to establish jurisdiction under 28 U.S.C. § 1343 by alleging that the state’s violation of the Social Security Act violated the Supremacy Clause. 629 F.2d at 389. That basis was not appropriate since the Supreme Court had held in Chapman v. Houston Welfare Rights Organization, 441 U.S. 600, 99 S.Ct. 1905, 60 L.Ed.2d 508 (1979), that section 1343 did not confer subject matter jurisdiction for violations of the Supremacy Clause. The next year, however, the Court held in Maine v. Thiboutot, 448 U.S. at 8, 100 S.Ct. at 2506, that violations of the Social Security Act could be brought under § 1983 and that the jurisdictional base is 28 U.S.C. § 1331. Although not discussed in Seagraves, it is clear that subject to the two exceptions to Thiboutot, claims of violations of federal statute by state actors brought under § 1983 are cognizable in federal court.